  Case 4:18-cv-04045-LLP Document 29 Filed 09/21/21 Page 1 of 4 PageID #: 69




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF SOUTH DAKOTA



TRANSAMERICA LIFE INSURANCE                                     4:18-CV-4045-LLP
COMPANY,                                                                                        \




                         Plaintiff,                        ORDER DENYING MOTION TO
        vs.                                               TRANSFER TO CIRCUIT COURT

 CAROL B. SANDIN; SUSAN M.BOWMAN,
 as personal representative ofESTATE of
 RICHARD M.RUPOLII,
                                                                   1




                         Defendants.



        Pending before the Court is Defendant, Susan M. Bowman's (personal representative of
the Estate ofRiehard M.Rupolii)("Bowman")Motion to Transfer interpleader funds to the Seeond
Cireuit Clerk of Courts in Minnehaha County, South Dakota with ease number 29PR0.17-000151.
(Doc. 27). Defendant, Carol B. Sandin, has filed a response, indicating that she has no objection
to Bowman's motion.              (Doe. 28).   Plaintiff, Transamerica Life Insurance Company
("Transameriea"), has not joined Defendants' motion.
                                          BACKGROUND


        On April 27,2018,Transameriea filed a Complaint for Interpleader Reliefpursuant to Rule
22 of the Federal Rules of Civil Procedure against Defendants Sandin and Bowman as personal
representative of the Estate of Richard M. Rupolii. (Doc. 1). Rule 22 details the grounds for
interpleader by a plaintiff as follows:

       (1) By a Plaintiff. Persons with claims that may expose a plaintiff to double or
           multiple liability may be joined as defendants and required to interplead.
              Joinder for interpleader is proper even though:
           (A)the claims of the several claimants, or the titles on which their claims
              depend,lack a common origin or are adverse and independent rather than
                 identical; or
           (B)the plaintiff denies liability in whole or in part to any or all ofthe claimants.
Fed. R. Civ. P. 22. In its Complaint, Transamerica alleges that on November 14, 2007, it issued
life insurance Policy No. XX-XXXXXXX naming Rupolli's then wife, Sandin, as the beneficiary.
   Case 4:18-cv-04045-LLP Document 29 Filed 09/21/21 Page 2 of 4 PageID #: 70



(Doc. 1, ^ 10). It is alleged that Rupolii and Sandin subsequently divorced and a Judgment of
Decree of Divoree was entered on March 24, 2017, and thereafter, Rupolii died on May 3, 2017.
(Doc. 1, TfTI 11-12). Transamerica alleges that both Sandin and Bowman(on behalf of the Estate)
claim to be the benefieiary of the Policy and that Transamerica is in doubt as to who should be
paid based on the divorce ofthe parties and SDCL 29A-2-804. (Doc. 1,          15-16). Transamerica
alleges that it is unable to diseharge its admitted liability of $153,789 under the Poliey without
exposing itselfto multiple litigation or multiple liability or both, and moved the Court for leave to
deposit its admitted liability of$153,789. (Doc. 1,     17, 19). The Court's jurisdiction over this
matter is based upon diversity of citizenship.

       Pursuant to a Stipulation filed by the parties, on August 12, 2019, the Court ordered that:

       1. Transamerica, pursuant to Federal Rule of Civil Proeedure 67, may deposit the
          proeeeds of decedent Riehard M. Rupolii's insuranee policy in the amount of
          $153,789.00 with this Court, without bond or surety;
       2. In exehange for Transamerica depositing the funds,the Defendants are enjoined
          during the pendeney of this case and thereafter permanently and perpetually
          from eommeneing or prosecuting any proceeding or claim against
          Transamerica in any state or federal eourt or other forum with respeet to the
          insuranee proeeeds payable under Transameriea's poliey and on aecount ofthe
          death of Riehard M. Rupolii;
       3. Transameriea has no further liability to the Defendants or any ofthem or to any
          person or entity elaiming through the Defendants, or any of them, for the life
          insuranee benefits payable on account ofthe death of Riehard M. Rupolii;
       4. That Transameriea is exeused from further attendance on this eause and
           Defendants shall litigate any claims and contentions to the Poliey proceeds
           without further involvement of Transameriea; and
       5. That upon entry of a Final Order in the State Court aetion. Bowman and Sandin
          will file the same with this Court. Upon receipt of that Final Order, the Court
          will authorize release ofthe funds in the manner directed by that Final Order.

(Docs. 14-15). On August 26, 2019, the Court received Transameriea's interpleader deposit of
$153,789.00. (Doc. 17).

       On July 27, 2021, Bowman, as personal representative of the Estate, filed a Motion to
Transfer interpleader funds to the Second Circuit Clerk of Courts in Minnehaha County, South
Dakota with case number 29PRO.17-000151. (Doc. 27). Therein, Bowman stated that the
elaimants continue to engage in diseovery and settlement negotiations which have been delayed
due to the COVID pandemie and to Bowman's health. (Doe. 27). Bowan states that the matter
                                                 2
   Case 4:18-cv-04045-LLP Document 29 Filed 09/21/21 Page 3 of 4 PageID #: 71



"will be heard and deeided by a Second Circuit Court Judge and the parties need additional time
to complete discovery and/or come to a reasonable settlement" and that "Plaintiff will be notified
if a settlement can be reached or when a trial has been scheduled." (Doe. 27). The adverse
claimant, Sandin, filed a response to Bowman's motion stating that:

        [She] has no objection to the funds deposited pursuant to Federal Rule of Civil
        Procedure 67 being withdrawn pursuant to 28 U.S. 2042 by Order ofthe Court and
        heing deposited pursuant to SDCL 15-6-67(a) with the Second Circuit Clerk of
        Courts in Minnehaha County, South Dakota,into such depository as the Court may
        designate, subject to withdraw as ordered by the Court and subject to statements of
        claim made in 49PRO17-000151-being resolved by said Court.
(Doe. 28). Transameriea has not responded to Bowman's Motion to Transfer funds.

                                          DISCUSSION


        Rule 67 ofthe Federal Rules of Civil Procedure provides:

        (a) Depositing Property. If any part of the relief sought is a money judgment or
            the disposition of a sunl of money or some other deliverable thing, a party—on
            notice to every other party and by leave of court—^may deposit with the court
            all or part ofthe money or thing, whether or not that party claims any ofit. The
            depositing party must deliver to the clerk a copy ofthe order permitting deposit.
        (b) Investing and Withdrawing Funds. Money paid into court under this rule
            must be deposited and withdrawn in accordance with 28 U.S.C. §§ 2041 and
            2042 and any like statute. The money must he deposited in an interest-bearing
            account or invested in a court-approved, interest-bearing instrument.

Fed. R. Civ. P. 67. Section 2041,"Deposit of moneys in pending or adjudicated eases" provides
that:


        All moneys paid into any court of the United States, or received by the officers
        thereof, in any ease pending or adjudicated in such court, shall be forthwith
        deposited with the Treasurer ofthe United States or a designated depositary, in the
        name and to the credit of such court.

        This section shall not prevent the delivery ofany such money to the rightful owners
        upon security, according to agreement of parties, under the direction ofthe court.
28 U.S.C. §2041.           ,                    ^                       .

        Section 2042,"Withdrawal," provides that:
                No money deposited under section 2041 of this title shall be withdrawn
        except by order ofthe court.
   Case 4:18-cv-04045-LLP Document 29 Filed 09/21/21 Page 4 of 4 PageID #: 72



                In every case in which the right to withdraw money deposited in court under
        section 2041 has been adjudicated or is not in dispute and such money has remained
        so deposited for at least five years unclaimed by the person entitled thereto, such
        court shall cause such money to be deposited in the Treasury in the name and to the
        credit of the United States. Any claimant entitled to any such money may, on
        petition to the court and upon notice to the United States attorney and fiill proof of
        the right thereto, obtain an order directing payment to him.
28 U.S.C. § 2042.

      Neither Bowman,the moving party in this matter, nor Sandin have cited any legal authority
showing that the Court may transferjurisdiction over the interpleader deposit to state probate court
upon motion by Claimants, the defendants in this interpleader action. Even if Transamerica had
joined in this Motion to Transfer, the statutes cited above do not provide the Court with the power
to invoke the jurisdiction ofthe state court. If, for example, Transamerica asserted its interpleader
claim in a state court proceeding, it could dismiss its interpleader action in this Court and this
Court would then have authority to transfer the funds at issue into the registry of the state court.
See Espat v. Espat, 56 F.Supp.2d 1377, 1385 (M.D. Fla. Jul. 19, 1999). However, such is not
presently the case. It is not clear to this Court that the probate proceeding in state court could
resolve this dispute as opposed to a state court interpleader action, which could. This Court has
resolved by decision a dispute between competing parties to more than ten million dollars in life
insurance proceeds in SPV-LS, LLC v. Transamerica Life Insurance Co., Civ. No. 14-4092, 2016
WL 7176585(D.S.D. Dec. 8, 2016) and 2017 WL 3668765(D.S.D. Aug. 23, 2017), aff'dinpart
and rev'd in part, 912 F.3d 1106 {8th Cir. 2019).

       Accordingly, it is hereby ORDERED that Bowman's Motion to Transfer (Doc. 27) is
DENIED.


       Dated this       day of September,2021.

                                              BY THE COURT:




                                              Lawrence L. Piersol
ATTEST:                                       United States District Judge
MATTHEW W.THELEN,CLERK
